In this proceeding by testamentary trustees for the settlement of an intermediate account, and for *948advice and direction as to the propriety of the sale of trust property, order of the Westchester County Surrogate’s Court directing the trustees to submit to examination, pursuant to section 263 of the Surrogate’s Court Act,, affirmed, with one bill of $10 costs and disbursements to the respondents payable out of the estate. No opinion. Lewis, P. J., Hagarty, Adel, Aldrich and Nolan, JJ., concur.